Citation Nr: 1638768	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  15-06 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to a rating in excess of 10 percent for hyperacusis with resonance of sound.

4.  Entitlement to an initial compensable rating for residuals of traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2014 and February 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with the submission of his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  As such, he was notified that such had been scheduled for September 2015.  However, as noted by the Veterans Appeals Control and Locator System, he subsequently cancelled his hearing.  Therefore, the Veteran's request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

In February 2016, the Board remanded the case for additional development and it now returns for further appellate review.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Although the Board regrets the additional delay, another remand is necessary with respect to the remaining issues on appeal to ensure that due process is followed and that there is a complete record upon which to decide such claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In April 2016, the Board remanded the appeal, in part, to obtain a medical opinion regarding the etiology of the Veteran's reported tinnitus.  Historically, the Veteran has reported tinnitus and hyperacusis, which he has described as  hypersensitity to noise, see, e.g., Statement (February 24, 2011); however, medical providers have inconsistently diagnosed tinnitus.  For example, in August 2007, December 2009, and May 2014, VA examiners found that tinnitus was not present.  Conversely, numerous VA and private audiological, neurological, and psychiatric treatment providers have diagnosed tinnitus.  See private audiological specialist (January 24, 2011); VA audiological consultation (January 28, 2011) (stating that the Veteran's has tinnitus and hyperacusis consistent with cochlear pathology); VA neurological consultation (March 20, 2013); VA psychiatric examination (February 21, 2014) ("Medical diagnoses relevant to the understanding or management of the Mental Health Disorder (to include TBI) . . . tinnitus."). 

In April 2016, a VA examiner opined that the Veteran "does not report tinnitus, he would only speak of hyperacusis during the exam and told me that 'they got it wrong' with the tinnitus."  As such, she did not offer an opinion in regard to the etiology of tinnitus.  However, she did not reconcile the Veteran's report that he does not have tinnitus with the remainder of the evidence of record, which includes multiple diagnoses of tinnitus.  Therefore, an addendum opinion is necessary to decide the claim.

An additional medical opinion is also needed to opine as to whether the anatomical localization and symptomatology of the Veteran's hyperacusis is more closely analogous to tinnitus; a peripheral vestibular disorder, manifested by dizziness and staggering; or Meniere's syndrome, manifested by hearing impairment with symptoms of vertigo and cerebellar gait, with or without tinnitus.  See 38 C.F.R. § 4.20; Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992).  The examiner is to specifically address evidence that hyperacusis impairs hearing (by affecting sensitivity) and balance (see March 2013 VA audiological examination report) and causes a resonance similar to symptoms of tinnitus.

The Veteran's increased rating claim for TBI residuals requires evaluation of symptoms such as tinnitus and/or vertigo.  As such, this claim is also remanded, as it is inextricably intertwined with his increased rating claim for hyperacusis and service connection claims for tinnitus and vertigo/loss of balance.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the record and a copy of this Remand to the April 2016 VA audiologist.  If she is unavailable, forward the record and a copy of this Remand to an appropriate medical professional.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Based on this review, the examiner is to address each of the following:

(A)  The examiner is to clarify whether the Veteran has tinnitus at any time in proximity to his December 2013 claim, even if such has since resolved.  If the examiner finds that the Veteran has never had a diagnosis of tinnitus, he or she should reconcile such a finding with the remaining evidence of record, to include the aforementioned evidence consisting of a private audiological specialist (January 24, 2011); VA audiological consultation (January 28, 2011) (stating that the Veteran's has tinnitus and hyperacusis consistent with cochlear pathology); VA neurological consultation (March 20, 2013); and VA psychiatric examination (February 21, 2014) ("Medical diagnoses relevant to the understanding or management of the Mental Health Disorder (to include TBI) . . . tinnitus.").

(B)  If the Veteran has a diagnosis of tinnitus at any time in proximity to his December 2013 claim, is it at least as likely as not (50 percent probability or more) that the Veteran's tinnitus is of the same etiology as his hyperacusis or otherwise is related to service, to include in-service noise exposure (the examiner must address the medical evidence of record that his tinnitus is consist with his cochlear abnormalities)?

(C)  If the Veteran has a diagnosis of tinnitus at any time in proximity to his December 2013 claim, is it at least as likely as not (50 percent probability or more) that the Veteran's tinnitus is part and parcel of his service-connected TBI?

(D)  If the response to (C) is no, whether it is at least as likely as not (50 percent probability or more) that the Veteran's tinnitus has been caused (in whole or in part) or aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected hyperacusis and/or aero otitis with bilateral high frequency hearing loss?

If the Veteran's tinnitus has been aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

(E)  The examiner is to opine as to whether the anatomical localization and symptomatology of the Veteran's hyperacusis is more closely analogous to tinnitus; a peripheral vestibular disorder, manifested by dizziness and staggering; or Meniere's syndrome, manifested by hearing impairment with symptoms of vertigo and cerebellar gait, with or without tinnitus.

In providing the aforementioned opinions, the examiner is to specifically address the evidence outlined in the paragraphs above and include a complete rationale for all opinions expressed.  

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




